Citation Nr: 1829220	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residual disability caused by a February 17, 1998 septoplasty and uvulopalatopharyngoplasty (throat surgery) at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Miller, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1953 to June 1955.  In March 2018 he and his spouse testified at a hearing before the undersigned.  A transcript is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing on appeal, several facts were ascertained requiring further development.  Subsequent to the surgery in question in 1998, the Veteran reportedly has been seen multiple times at the Augusta VA Medical Center, as well as reportedly seeing a number of outside experts concerning his surgical results.  

Reportedly he has been told that the surgery was "a mess" and that there was nothing that could be done.  He asserts that he has been told too much tissue was cut away from his tonsillar pillars, causing a change in the way he breaths, and leading to other problems.

Review of the record indicates that all records of visits to the Augusta VA are not on file, given the number of times the Veteran reports having been there.  Moreover, at the hearing he indicated that he did not think records of private treatment had been provided.  Review of the file suggests that the records of the numerous private treatments reported have not been obtained.  While the Veteran has essentially been told that the surgery was done poorly, no such clinical opinion has been provided.  He should be provided an opportunity to submit that opinion.

Further, the Veteran asserted that "minutes" he saw concerning the surgery indicated that the surgeon who did the surgery did not have assistance, and should have had.  The operative report on file does indicate that there was an attending physician present during the surgery.  If the Veteran has copies of the "minutes" referred to he should submit them for association with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for a complete list of all treatment, including locations and approximate dates, from all private and VA providers.  Provide appropriate release forms for obtaining private records, and obtain all the Veteran's records from the Augusta VA Medical Center.  The Veteran is also offered an opportunity to submit or obtain an opinion from any treating specialist who noted that the surgery was "a mess" or has otherwise found fault with the surgery that was conducted.  All attempts to obtain records should be set out in the claims file.

2.  Thereafter, all records obtained, and the complete claims file should be forwarded to an appropriate examiner to enter an opinion as to the surgery in question.  Specifically, it should be indicated whether the surgery was medically indicated, whether it was conducted properly, and whether there is additional disability from the surgery.  If additional disability is found, is it the result of negligence, carelessness, lack of proper skill or other instance of indicated fault, or is it the result of an event not reasonably foreseeable.

A complete rationale for any opinion is requested, and it is requested that the opinion be differentiated or reconciled with any other opinion on file.

3.  Review the development and assure all matters have been addressed.  If not seek appropriate clarification.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




